Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 October 2021 has been entered.
Response to Arguments
The office action is in response to Applicant’s Remarks/Amendments filed on 10/13/2021.
Regarding the 35 USC 103 rejection, Examiner has fully considered Applicant’s arguments and amendments. 
Regarding Applicant’s assertion of “The claimed invention requires simultaneous optimization of two inter-dependent factors - the path arrangement (the route) and the design levels (e.g., levels of shielding) of the infrastructure link. Note that a change in the path arrangement (the route) may result in a change in design level (e.g., level of shielding), and vice versa,” Examiner respectfully disagrees. Applicant asserts that Cao does not teach or teach the design levels of the claimed invention. Applicant is reminded that it is impermissible to import limitations from the specification into the claims. See MPEP 2111.01(II). If Applicant intends for the design levels of the claimed invention to be interpreted as discussed in the filed remarks, the limitations used to highlight the differences must be claimed. As the limitation of “shielding” is not claimed, the design levels will be interpreted using the broadest reasonable interpretation of the claimed invention to include any design levels associated with protection, such as the one taught by Cao. For a rejection of the newly amended subject matter, see the detailed rejection below.
Regarding Applicant’s assertion of “The cited art, either alone or in combination with one another, does not teach or suggest, among other features, the above underlined features concerning 
For example, the “I. Introduction” section of the Cao reference discusses producing mathematical expressions and related results for cable cost and risk of break that provides new insights, wherein a simply laid path arrangement minimizes the cost but increases the risk of damage of breakage. The Cao reference evaluates the tradeoff between the cost of the cable and the cable break probability risk associated with the cabling being close to the fault line. By mitigating seismic risk through the optimized arrangement of cabling, one is protecting the cabling. The protection being granted by the Cao reference through the optimization of the cost and cable break probability is that of the angle and length of the cable and the proximity of said cable to the earthquake fault line. Therefore, Examiner respectfully disagrees with Applicant’s assertion and maintains the Cao reference as teaching the two design levels.
Therefore, the present claims are rejected under 35 USC 103.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teach as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7-13, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (Cao, C., Wang, Z., Zukerman, M., Manton, J. H., Bensoussan, A., & Wang, Y., Optimal in view of Msongaleli et al. (Msongaleli, D., Dikbiyik, F., Zukerman, M., Mukherjee, B.; Disaster-Aware Submarine Fiber-Optic Cable Deployment for Mesh Networks, (September 15, 2016), JOURNAL OF LIGHTWAVE TECHNOLOGY, VOL. 34, NO. 18) in view of Shen et al. (Shen, Z., Vladimirsky, A.; Piecewise-Deterministic Optimal Path-Planning; (December 29, 2015), Center for Applied Mathematics and Department of Mathematics Cornell University) in view of Kongar et al. (Kongar, I., Giovinazzi, S., Rossetto, T., Seismic performance of buried electrical cables: evidence-based repair rates and fragility functions, 2017,  Bull Earthquake Eng (2017) 15:3151–3181 DOI 10.1007/s10518-016-0077-3).

Regarding claim 1, Cao teaches a computer-implemented method for determining optimal path arrangements for an infrastructure link between two geographic locations  (Pages 1-2, “Introduction”  teaches determining the cost of how to connect two points relative to potential earthquake damage), comprising: 
5modelling, using one or more processors (Pages 1-2, “Introduction” teaches a software package, which must be executed on a computer containing a processor, that is adjusted using mathematical expressions in order to determine how to lay a single cable between two points), a geographic terrain containing the two geographic locations (Page 9, Col 1, “In summary…” teaches inputting two endpoints of the EFL, A and B, and wherein Page 5, Col 2, “A. Line segment between N1 and N2” teaches modeling the two points along a slope of a certain distance), 
optimizing, using the one or more processors (Pages 1-2, “Introduction” teach a software package, which must be executed on a computer containing a processor, that is adjusted using mathematical expressions in order to determine how to lay a single cable between two points), an arrangement cost and a repair rate for two or more potential paths based on the modelled geographic terrain (Page 9, Col 1, “In summary…” teaches calculating for each potential path segment theta: CBP and cable cost, wherein Page 6 Col 1 it can be seen that the CBP is a function of the repair rate , an arrangement cost model (Page 9, Col 1, Equation 27 teaches the equation to derive the cost of the cable), taking into account at least two design levels (Page 9, Col 1, “In summary…” teaches calculating for each potential path segment theta: CBP (i.e. design level one) and cable cost (i.e. design level two), wherein Page 6 Col 1 it can be seen that the CBP is a function of the repair rate and peak ground velocity for pipelines of different materials; see also: Page 8, Col 2), 
the at least two design levels corresponding to different levels of protection (Page 9, Col 1, “In summary…” teaches calculating for each potential path segment theta: CBP (i.e. design level one) and cable cost (i.e. design level two), wherein these values are discussed in relation to protection in Pg. 3, Col 1 “II Preliminaries and Problem Description” teach considering the tradeoff between two objectives (i.e. two design levels) between cable cost and CBP, wherein these objectives are constrained based on an earthquake, wherein Pg. 4 “III. Description and Intuitive Justification…” to  5 Col 1 teach evaluating the benefit of positioning the cable vertically to reduce the length of the cable in the “danger zone,” wherein this danger zone is the area close to the earthquake fault line and the cable break probability is significant, wherein the middle segment being vertical to the EFL will give the lowest risk in terms of cable break probability, wherein the tradeoff between cost and risk are assessed by evaluating the slope and length of the cable, and wherein Pg. 6 Col 1 teach developing correlations between pipeline repair rate and peak ground velocity associated with the different types of materials used for the pipeline; see also: Page 8, Col 2; Examiner’s Note: The two design levels, cable break probability and cost, corresponding to protection by evaluating the risk tradeoff with the proximity to the earthquake fault line and the cost of the cable.);
and determining, using the one or more processors and based on the optimization (Pages 1-2, “Introduction” teach a software package, which must be executed on a computer containing a processor, that is adjusted using mathematical expressions in order to determine how to lay a single cable between two points), the optimal path arrangements each including multiple path portions (Pg. 5 Col 1 teaches the cable shape can comprise three segments, as well as in Pg. 7 “V. Three Connected Segments” teaches considering the shape of the candidate cable as a three segment cable (i.e. multiple path portions); see also: Pg. 10 “VI. Hook with Right Angles”), the multiple path portions of a corresponding path arrangement defining a shape of the corresponding optimal path arrangement and having the at least two design levels such that the corresponding optimal path arrangement is a non-homogenous path arrangement (Pg. 7 “V. Three Connected Segments” teaches considering the shape of the candidate cable as a three segment cable (i.e. multiple path portions), wherein Page 9, Col 1, “In summary…” teaches calculating for each potential path segment theta (i.e. path arrangements): CBP (i.e. design level one) based on the eccentricity of the elliptical isoseimsals and cable cost (i.e. design level two), wherein Page 9, Col 2 teaches determining solutions for the optimization problem itself relative to the Pareto front and surrounding description, and wherein Pg. 5 Col 1 teaches the CBP and cost for the cable shape is a function of the length and slope of the middle segment, wherein the Pareto front is derived with these two objectives by varying the length and slope of the middle segment; see also: Fig. 11; Examiner’s Note: The non-homogenous arrangement of the optimal path arrangement is the non-uniformity of the cable segments based on their varying lengths and shape along the path.);
and displaying, at a display operably connected with the one or more processors, at least one of the optimized path arrangements…(Pages 1-2, “Introduction” teach a software package, which must be executed on a computer containing a processor, that can produce software representations of laid cables, wherein Page 12, Col 2, “…identified in key attributes” teaches producing a three dimensional optimization for laying a cable);
wherein the optimization comprises: calculating a minimum weighted cost value over all design levels for each point on the modelled geographic terrain (Page 9, Col 2 teaches finding a solution for the optimization problem of minimizing cost subject to the constraints of the CBP, wherein Page 9, Col 1, “Having established…” teaches generating a Pareto front for two objectives, wherein the objectives are the CBP and cable cost functions, and wherein the middle segment length is varied and the range of costs are considered); 
wherein determining the optimal path arrangements comprises determining. a set of Pareto optimal solutions representing the optimal path arrangements (Page 12, Col 2, teaches utilizing a .
Although Cao teaches and displaying, at a display operably connected with the one or more processors, at least one of the optimized path arrangements… Cao does not explicitly teach the modelling including modelling the geographic terrain into a grid with multiple grid points such that each point on the model is denoted by a D coordinate including altitude of the geographic location; and a repair rate model; and displaying, at a display operably connected with the one or more processors, at least one of the optimized path arrangements on a map of the geographic terrain; transforming the optimization to an Eikonal equation based on the calculated minimum weighted cost value; and applying fast marching method to solve the Eikonal equation for determining the optimal path arrangements.
	From the same or similar field of endeavor, Msongaleli teaches the modelling including modelling the geographic terrain into a grid with multiple grid points such that each point on the model is denoted by a D coordinate including altitude of the geographic location (Page 4295, Col 2 teaches determining regions of possible disasters by using seismic hazard maps and grid partitioning, wherein Page 4296, Col 1 teaches producing a three-dimensional representation of the given space relative to the underwater seabed and sea depth, and wherein the mesh topology of said representation is created in the form of a set of nodes and links for the cable connections); 
and displaying, at a display operably connected with the one or more processors, at least one of the optimized path arrangements on a map of the geographic terrain (Page 4296, Col 1 teaches producing a three-dimensional representation of the given space relative to the underwater seabed and sea depth, and wherein the mesh topology of said representation is created in the form of a set of nodes and links for the cable connection, and wherein Page 4288, Col 1, “Iv. Illustrative Numerical Examples” teaches evaluating the various meshes for different link lengths, dimensions of the clustering of the network, and more).

	However, the combination of Cao and Msongaleli does not explicitly teach and a repair rate model; transforming the optimization to an Eikonal equation based on the calculated minimum weighted cost value; and applying fast marching method to solve the Eikonal equation for determining the optimal path arrangements.
	From the same or similar field of endeavor, Shen teaches transforming the optimization to an Eikonal equation based on the calculated minimum weighted cost value  (Page 2 teaches producing a minimization scheme defined by the Eikonal Equation, which can be solved by a variety of fast numerical methods including 38, 39, 2, , which ); and applying fast marching method to solve the Eikonal equation for determining the optimal…arrangements (Page 2 teaches producing a minimization scheme defined by the Eikonal Equation, which can be solved by a variety of fast numerical methods including equations 37, 38, 39, 2, and 32, wherein on Page 5, “3.1 Uncoupled Planning” teaches equations 37, 38, 39, 2, and 32 are Fast Marching Methods).
While Shen does not explicitly evaluate the costs associated with cables, Shen presents a solution to a problem reasonably pertinent to the claimed invention. For example, as explained above, Cao addresses the minimization of costs associated with cabling; however, Cao does not explicitly address the claimed manner of minimization. Shen describes an approach to improving the accuracy of cost minimization. By applying the method of cost minimization of the Shen reference to the cost minimization techniques of the Cao reference, one would effectively be minimizing the cost of the cables by applying a fast matching method to solve the Eikonal equation in order to determine the optimal path 
	However, the combination of Cao, Msongaleli, and Shen does not explicitly teach a repair rate model.
	From the same or similar field of endeavor, Kongar teaches a repair rate model (Page 3166 teaches evaluating the mean estimate of the repair rate of the cables from the fitted regression model; see also: Page 3164, 3167).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cao, Msongaleli, and Shen to incorporate the teachings of Kongar to include a repair rate model. One would be motivated to do so in order to determine the best performing model for each intensity measure for the repair rates of buried electrical cables (Kongar, Page 3166, 5.1.1 Zone A). By incorporating Kongar into the teachings of Cao, one would improve understanding of the potential for earthquake-induced damage to buried cables (Kongar, Page 3154). 
	Regarding claim 19, the claims recite limitations already addressed by the combination of Cao, Msongaleli, Shen, and Kongar in view of Claim 1. Regarding claim 19, Cao teaches an information handling system for determining optimal path arrangements for an infrastructure link between two geographic locations, comprising: one or more processors arranged to (Pages 1-2, “Introduction” teach a software package, which must be executed on a computer containing a processor, that is adjusted using mathematical expressions in order to determine how to lay a single cable between two points) and10 a display arranged to display the determined optimal path arrangements (Pages 1-2, “Introduction” teach a software package, which must be executed on a computer containing a processor, that can produce  Therefore, claim 19 are rejected as being unpatentable over the combination of Cao, Msongaleli, Shen, and Kongar. 

Regarding claim 4, the combination of Cao, Msongaleli, Shen, and Kongar teach all the limitations of claim 1 above.
However, Cao does not explicitly teach further comprising receiving input associated with dimensions of the grid points for modelling the geographic terrain.
	From the same or similar field of endeavor, Msongaleli teaches further comprising receiving input associated with dimensions of the grid points for modelling the geographic terrain (Page 4296, Col 1 teaches producing a three-dimensional representation of the given space relative to the underwater seabed and sea depth, and wherein the mesh topology of said representation is created in the form of a set of nodes and links for the cable connection, and wherein Page 4288, Col 1, “Iv. Illustrative Numerical Examples” teaches evaluating the various meshes for different link lengths, dimensions of the clustering of the network, and more).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cao, Msongaleli, Shen, and Kongar to incorporate the further teachings of Msongaleli to include further comprising receiving input associated with dimensions of the grid points for modelling the geographic terrain. One would be motivated to do so in order to determine areas that have higher peak ground accelerations, which are more prone to disasters (Msongaleli, Page 4295, Col 2). By incorporating Msongaleli into Cao, one would improve the graphical approach associated with representing the sea area with irregular shapes in a 3D space (Msongaleli, Page 4296).

Regarding claim 5, the combination of Cao, Msongaleli, Shen, and Kongar teaches all the limitations of claim 1 above.
further comprising receiving input associated with the two geographic locations (Page 9, Col 1, “In summary…” teaches an “input” for the two location endpoints of the cable “A” and “B”).

	Regarding claim 7, the combination of Cao, Msongaleli, Shen, and Kongar teaches all the limitations of claim 1 above.
	Cao further teaches wherein the arrangement cost model incorporates a factor associated with location and design level of the path (Page 9, Col 1, “Having established…” teaches generating a Pareto front for two objectives, wherein the objectives are the CBP and cable cost functions (i.e. the arrangement cost model), and wherein the middle segment length is varied (i.e. design level one) and the range of costs are considered (i.e. design level two), and wherein Page 9, Col 1, “In Summary…” teaches the input to produce the Pareto front includes a probability density function of the location of the epicenters).

Regarding claim 8, the combination of Cao, Msongaleli, Shen, and Kongar teach all the limitations of claim 7 above.
However, Cao does not explicitly teach wherein the direction-independent factor comprises: labor, licenses, or protection level.
	From the same or similar field of endeavor, Msongaleli further teaches wherein the direction-independent factor comprises: protection level (Page 4295, Col 1 teaches various types of cables can be considered as being deployed between the two nodes including considering the level of shielding of the cable (i.e. protection level); see also: Page 4296, “III. Problem Formulation,” “Cs: shielding cost per km.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cao, Msongaleli, Shen, and Kongar to incorporate the further teachings of Msongaleli to include wherein the direction-independent factor comprises: protection 

Regarding claim 9, the combination of Cao, Msongaleli, Shen, and Kongar teaches all the limitations of claim 8 above.
Cao further teaches further comprising receiving input associated with the factors (Page 9, Col 1, “In summary…” teaches calculating for each potential path segment theta (i.e. path arrangements): eccentricity of the elliptical isoseimsals (i.e. direction-dependent) and cable cost (i.e. direction independent), wherein Page 2, Col 2, “Although…” teaches the direction dependent effects of earthquakes are characterized using elliptical failure model).

Regarding claim 10, the combination of Cao, Msongaleli, Shen, and Kongar teaches all the limitations of claim 1 above.
Cao further teaches wherein the arrangement cost model incorporates the factor associated with location and design level of the path for each portion of a path (Page 9, Col 1, “Having established…” teaches generating a Pareto front curve for each possible iteration of cable segments for the two endpoints A and B for two objectives, wherein the objectives are the CBP and cable cost functions, and wherein the middle segment length is varied (i.e. design level one) and the range of costs are considered (i.e. design level two)), 
and sums the arrangement cost per unit length of a path to determine an arrangement cost of the path (Page 9, Col 1, “Having established…” teaches generating a Pareto front for two objectives, wherein the objectives are the CBP and cable cost functions, wherein the input includes the cost of the cable per unit length c, wherein Page 9, Col 1, equation (27) teaches calculating the arrangement cost including the cost per unit length c of the cable multiplied by the determined length of the cable).

Regarding claim 11, the combination of Cao, Msongaleli, Shen, and Kongar teaches all the limitations of claim 1 above.
	Although Cao contemplates the influence of ground motion measures on the potential damage of cables (see Page 4), Cao does not explicitly teach wherein the repair rate model is based on spatially distributed ground motion intensity associated with the geographic terrain in which the path is arranged.
From the same or similar field of endeavor, Kongar further teaches wherein the repair rate model is based on spatially distributed ground motion intensity associated with the geographic terrain in which the path is arranged (Page 3159 teaches evaluating the repair rate for pipelines based on ground motion mappings, which can be based on ground motion prediction equations of earthquakes for a given area; see also: Figs. 6-10 and Page 3163).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cao, Msongaleli, Shen, and Kongar to incorporate the further teachings of Kongar to include wherein the repair rate model is based on spatially distributed ground motion intensity associated with the geographic terrain in which the path is arranged. One would be motivated to do so in order to use the most relevant evaluation strategy to buried infrastructure since it relates to ground strain (Kongar, 3159). By incorporating Kongar into the teachings of Cao, one would improve understanding of the potential for earthquake-induced damage to buried cables (Kongar, Page 3154).

Regarding claim 12, the combination of Cao, Msongaleli, Shen, and Kongar teaches all the limitations of claim 11 above.
Although Cao contemplates the correlation between pipeline repair rates and peak ground velocity (see page 6), Cao does not explicitly teach wherein the spatially distributed ground motion intensity comprises peak ground velocity.
wherein the spatially distributed ground motion intensity comprises peak ground velocity (Page 3159 teaches evaluating the repair rate for pipelines based on ground motion mappings, wherein Page 3163 teaches analyzing the underlying ground motion prediction equation using peak ground velocity for ground shaking; see also: Figs. 6-10). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cao, Msongaleli, Shen, and Kongar to incorporate the further teachings of Kongar to include wherein the spatially distributed ground motion intensity comprises peak ground velocity. One would be motivated to do so in order to use the most relevant evaluation strategy to buried infrastructure since it relates to ground strain (Kongar, 3159). By incorporating Kongar into the teachings of Cao, one would improve understanding of the potential for earthquake-induced damage to buried cables (Kongar, Page 3154).

Regarding claim 13, the combination of Cao, Msongaleli, Shen, and Kongar teaches all the limitations of claim 1 above.
However, Cao does not explicitly teach wherein the repair rate model is based on spatially distributed ground motion intensity associated with the geographic terrain of each portion of a path and sums the repair rate per unit length of a path to determine a repair rate of the path.
From the same or similar field of endeavor, Kongar further teaches wherein the repair rate model is based on spatially distributed ground motion intensity associated with the geographic terrain of each portion of a path and sums the repair rate per unit length of a path to determine a repair rate of the path (Page 3164, Section “4.3 Repair rate function derivation” teaches assigning a PGV value to each cable based on the repair rate equation (10), which as can be seen by the equation, is the repairs over the length as a function of the peak ground velocity per zone; see also: [3159, 3163]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Cao, Msongaleli, Shen, and Kongar to incorporate the  wherein the repair rate model is based on spatially distributed ground motion intensity associated with the geographic terrain of each portion of a path and sums the repair rate per unit length of a path to determine a repair rate of the path. One would be motivated to do so in order to use the most relevant evaluation strategy to buried infrastructure since it relates to ground strain (Kongar, 3159). By incorporating Kongar into the teachings of Cao, one would improve understanding of the potential for earthquake-induced damage to buried cables (Kongar, Page 3154).

Regarding claim 17, the combination of Cao, Msongaleli, Shen, and Kongar teaches all the limitations of claim 1 above.
Cao further teaches wherein the infrastructure link comprises a cable and the optimal path arrangements are optimal laying paths (Page 3, Col 1 teaches optimizing the multi-objective problem that considers cable cost and CBP as the two objectives for laying infrastructure cable, wherein Page 1, “Introduction” teaches the cable as being optical fiber cable).

Regarding claim 18, the combination of Cao, Msongaleli, Shen, and Kongar teaches all the limitations of claim 17 above.
Cao further teaches wherein the cable is an optical cable (Page 1, “Introduction” teaches the cable as being optical fiber cable).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Route Selection for Cabling Considering Cost Minimization and Earthquake Survivability Via a Semi-Supervised Probabilistic Model” (see 892) teaches evaluating the disaster survivability of curbed cabling, which can avoid the consequence of an earthquake 
“Detecting Curves with Unknown Endpoints and Arbitrary Topology Using Minimal Paths” (see 892) teaches producing a minimal cost route for use in wire routing, wherein the Eikonal equation can be derived for use in producing the path, as well as a Fast Marching Method
Carvajal et al. (US 20170003694 A1) teaches finding the shortest constrained network path by solving the Eikonal equation using Fast Marching Methods, wherein the processor will mimic the network paths using geodesic distances to solve the problem between two points in terms of topographical distance and time
Braaksma et al. (US 20130338984 A1) teaches a rapid method for reservoir connectivity analysis using a fast marching method that solves the Eikonal equation

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara G Brown whose telephone number is (469)295-9145. The examiner can normally be reached M-Th 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/S.G.B./Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683